Citation Nr: 1036311	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-10 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 percent 
for service-connected arthritis of the right shoulder 
acromioclavicular joint.

2.  Entitlement to an initial evaluation higher than 10 percent 
for service-connected degenerative arthritis of the left great 
toe.

3.  Entitlement to an initial evaluation higher than 10 percent 
for service-connected degenerative arthritis of the left knee.

4.  Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1985 to May 2005.

This matter arises before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  
Jurisdiction over the Veteran's claims was subsequently 
transferred to the VA RO in Muskogee, Oklahoma.  

The Veteran requested a Board hearing that was scheduled for June 
16, 2010.  The record reflects that the Veteran failed to report 
for his hearing.  If a Veteran fails to appear for a scheduled 
hearing and a request for postponement has not been received and 
granted, the case proceeds as though the request for a hearing 
has been withdrawn.  38 C.F.R. § 20.704(d) (2009).  Since the 
Veteran did not request postponement, his hearing request is 
deemed withdrawn.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran only 
had a limitation of right arm motion to the shoulder level.

2.  The competent evidence of record does not show that the 
Veteran had any malunion or nonunion of the tarsal or metatarsal 
bones of his left great toe.

3.  The competent evidence of record shows that the Veteran's 
range of motion of his left knee was no worse than zero to 130 
degrees during the appeal period.  

4.  The Veteran demonstrated a Level II hearing acuity in his 
right ear and a level III hearing acuity in his left ear at a May 
2005 audiological examination and a Level I hearing acuity in his 
right and left ears at a May 2009 VA audiological examination.


CONCLUSIONS OF LAW


1.  The criteria for an initial evaluation higher than 20 percent 
for service-connected arthritis of the right shoulder 
acromioclavicular joint have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.7, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2009).

2.  The criteria for an initial evaluation higher than 10 percent 
for service-connected degenerative arthritis of the left great 
toe have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.59, 
4.71a, Diagnostic Codes 5003, 5283 (2009).

3.  The criteria for an initial evaluation higher than 10 percent 
for service-connected degenerative arthritis of the left knee 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2009).

4.  The criteria for an initial compensable rating for bilateral 
hearing loss have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2009).






.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In May 2006 correspondence, the RO advised the Veteran of what 
the evidence must show to establish entitlement to an increased 
evaluation for his claimed disorders and described the types of 
evidence that the Veteran should submit in support of his claims.  
The RO also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in support 
of the claims.  The Veteran was also notified regarding the 
elements of degree of disability and effective date.  The 
Veteran's claims were then finally readjudicated in June 2009.  

Although the decision was subsequently modified, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peake that certain notice 
elements were required for an increased rating claim.  22 Vet. 
App. 37 (2008); see Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sep. 4, 2009).  However, the Court drew a 
distinction between the notice requirements for a claim involving 
an initial disability rating and a claim for additional 
(increased) compensation of an already-service connected 
disability and only indicated that the notice requirements were 
relevant to claims for increased compensation.  Id.  As the issue 
of entitlement to a higher evaluation for service-connected 
arthritis of the right shoulder, left great toe, and left knee, 
as well as service-connected hearing loss, involve entitlement to 
a higher initial rating, the Board finds that no discussion of 
VA's compliance with the notice elements outlined in Vazquez is 
necessary in this case.  

The Board further notes that the Veteran was provided with a copy 
of the July 2005 rating decision, the February 2007 statement of 
the case (SOC), and the June 2009 supplemental statement of the 
case (SSOC) with accompanying rating decision, which cumulatively 
included a discussion of the facts of the claims, notification of 
the bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in April 2005, 
May 2005, April 2009, and May 2009.  The RO also associated the 
Veteran's service treatment records (STRs) with the claims file.  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Although the Veteran asserted that his April 2005 
examination was inadequate because of the lack of range of motion 
findings, the Board notes that complete range of motion findings 
are listed in the examination report.  Nevertheless, the Veteran 
was afforded a second compensation and pension examination in 
April 2009.  The Board finds that these two examinations are, 
collectively, more than adequate, as they were predicated on a 
full reading of the Veteran's claims file and both examinations 
included the Veteran's subjective complaints about his 
disabilities and the objective findings needed to rate the 
disabilities. 

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  An appeal from the 
initial assignment of a disability rating, such as in this case, 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  The factors 
involved in evaluating and rating disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45 (2009).

Right Shoulder

The Veteran is currently in receipt of a 20 percent disability 
rating for arthritis of his right shoulder acromioclavicular 
joint under Diagnostic Code 5010.  That diagnostic code refers a 
rater to Diagnostic Code 5003, which in turn states that 
degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applied for each such 
major joint affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative 
arthritis) and Diagnostic Code 5010 (traumatic arthritis) (2009).  
The diagnostic codes for the shoulder span from Diagnostic Code 
5200 to Diagnostic Code 5203.  Of these, only Diagnostic Code 
5201 for limitation of motion of the arm rates a shoulder 
disability based on limitation of motion.  Since Diagnostic Codes 
5003 and 5010 direct raters to rate arthritis disabilities based 
on limitation of motion, Diagnostic Code 5201 provides the 
applicable rating criteria.  Under Diagnostic Code 5201, a 20 
percent disability rating represents limitation of motion of the 
arm at the shoulder level, a 30 percent disability rating 
represents limitation of motion midway between the side and 
shoulder level, and limitation of motion to 25 degrees from the 
side warrants a 40 percent disability rating.

At his April 2005 medical examination, the Veteran reported a 17-
year history of right shoulder arthritis that occurred over time 
rather than due to injury.   He stated that the symptoms 
associated with his disability were constant pain and limited 
range of motion.  The Veteran denied that his arthritis caused 
incapacitation and told the examiner he treated it with Motrin.  
Although the Veteran was limited in his physical activity due to 
pain and weakness of his shoulder, he did not miss any time from 
work because of the disability.  Upon examination, the Veteran's 
shoulder joint's general appearance was within normal limits.  He 
was able to flex 120 degrees with pain at 120 degrees, abduct 100 
degrees with pain at 100 degrees, rotate externally 90 degrees 
without pain, and rotate internally 65 degrees with pain at 65 
degrees.  The Veteran's range of motion was additionally limited 
by repetitive use and pain but not by fatigue, weakness, lack of 
endurance, or incoordination.  

The Veteran was reexamined in April 2009.  At that examination, 
the Veteran told the examiner that he injured his right shoulder 
playing sports and had corrective surgery in Corpus Christi in 
2003.  He also stated that over the previous two years, his 
shoulder appeared unstable and would sublux periodically.  The 
Veteran reported pain and restricted movements in his right 
shoulder that had been progressively worse and which he treated 
with Ibuprofen.  On examination, the examiner found that the 
Veteran's shoulder demonstrated instability, pain, stiffness, and 
decreased speed of joint motion but no deformity, giving way, 
weakness, incoordination, locking episodes, effusions, or 
inflammation.  However, the Veteran reported weekly episodes of 
dislocation or subluxation when he participated in sports.  
Although his musculature and shoulder girdle appeared normal, 
there was mild tenderness over the anterior aspect of the right 
shoulder and movements were painful.  The Veteran was able to 
flex 90 degrees without pain and up to 115 degrees with pain, 
abduct 100 degrees without pain and up to 110 degrees with pain, 
rotate externally 55 degrees without pain and up to 65 degrees 
with pain, and rotate internally 40 degrees without pain and up 
to 50 degrees with pain.  The examiner found objective evidence 
of pain following repetitive motion but no additional limitations 
after three repetitions of range of motion.  Finally, the 
examiner diagnosed the Veteran with post traumatic changes of the 
right acromioclavicular joint and mild degenerative changes of 
the right glenohumeral joint.

In light of the foregoing, the Board finds that the Veteran's 
right shoulder disability has not approximated the rating 
criteria for the next higher 30 percent disability rating during 
the appeal period.  His shoulder's range of motion was not 
limited to midway between his side and shoulder level at any 
point in the appeal period.  In fact, the Veteran was only 
limited in his shoulder flexion to 90 degrees with pain, which 
corresponds to shoulder level.  Thus, he is not entitled to an 
increased evaluation, and his appeal is denied.  

As for any adverse effects the Veteran's disability has on his 
employability, such has been contemplated in the assignment of 
the current schedular evaluation.  The evidence does not reflect 
that his right shoulder disability alone has caused marked 
interference with employment (i.e. beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization such that application of the 
regular schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Toe

The Veteran is currently in receipt of a 10 percent disability 
rating for degenerative arthritis of his left great toe under 
Diagnostic Code 5003.  As mentioned above, that diagnostic code 
states that degenerative arthritis established by X-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is applied 
for each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis) (2009).  The diagnostic codes for the feet and toes 
span from Diagnostic Code 5276 to Diagnostic Code 5284.  In order 
to obtain a higher disability rating , the Veteran would have to 
demonstrate moderately severe or severe malunion or nonunion of 
the tarsal or metatarsal joints under Diagnostic Code 5283 since 
there are no pertinent diagnostic codes for limitation of motion 
of the great toe with a disability rating above 10 percent.  

At his April 2005 medical examination, the Veteran reported the 
onset of his arthritis was in 1995, with symptoms including pain, 
stiffness, and swelling at rest.  He also complained of pain and 
stiffness while standing or walking.  The Veteran underwent an 
osteotomy in 1996 with residuals of pain, stiffness, and 
swelling, but the surgery did not result in any time lost from 
work.  However, the Veteran experienced some functional 
impairment in the form of difficulty walking for long periods.  

The Veteran was reexamined in April 2009.  At that examination, 
the Veteran told the examiner that he might have sustained some 
impact injury to his left big toe while in service in 1995 but 
that he did not remember it well.  He also stated that he had 
surgery on his left big toe in 1997 in Monterey, California.  The 
Veteran reported that he did not have any problems with his left 
big toe and that his condition was stable.  On examination, the 
examiner found no evidence of painful motion, swelling, 
tenderness, instability, weakness, or abnormal weight bearing.  
There was also no evidence of malunion or nonunion of the tarsal 
or metatarsal bones.  The Veteran's range of motion in his left 
big toe was 40 degrees of dorsiflexion without any pain.  
Finally, the examiner diagnosed the Veteran with status post 
osteotomy of the left big toe with mild degenerative changes of 
the metatarsophalangeal joint and no loss of function or 
significant effects on the Veteran's occupation.

In light of the foregoing, the Board finds that the Veteran's 
left great toe disability has not approximated the rating 
criteria for the next higher 20 percent disability rating during 
the appeal period.  There is no evidence of any malunion or 
nonunion of either the tarsal or metatarsal bones in his toe.  
Thus, he is not entitled to an increased evaluation and his 
appeal is denied.  

As for any adverse effects the Veteran's disability has on his 
employability, such has been contemplated in the assignment of 
the current schedular evaluation.  The evidence does not reflect 
that his right shoulder disability alone has caused marked 
interference with employment (i.e. beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization such that application of the 
regular schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Left Knee

The Veteran is currently in receipt of a 10 percent disability 
rating for degenerative arthritis of the left knee.  Arthritis is 
rated based on limitation of motion, which falls under Diagnostic 
Codes 5260 and 5261 for limitation of flexion and extension, 
respectively.  Under Diagnostic Code 5260, a 10 percent 
disability rating is warranted for flexion limited to 45 degrees 
and a 20 percent disability rating is warranted for flexion 
limited to 30 degrees.  Under Diagnostic Code 5261, a 10 percent 
disability rating is warranted for extension limited to 10 
degrees and a 20 percent disability rating is warranted for 
extension limited to 15 degrees.

At his April 2005 examination, the Veteran reported an 11-year 
history of left knee arthritis, which occurred over time rather 
than as the result of an injury.  He stated that his symptoms 
included constant pain and popping, as well as grinding on 
movement.  The Veteran denied any incapacitation as a result of 
his disability and stated that his treatment included physical 
therapy and Motrin.  On examination, the examiner found the 
Veteran's general appearance, Drawer test, and McMurray's test 
were all within normal limits.  Furthermore, the Veteran was able 
to extend his left knee to 0 degrees and flex it to 140 degrees 
without any additional limitation due to pain, fatigue, weakness, 
lack of endurance, or incapacitation after repetitive use.  

At the Veteran's second examination in April 2009, he reported 
that he developed pain and degeneration of his left knee during 
service.  The Veteran described his left knee disability as 
stable and not much of a problem except that he sometimes felt 
pain during movements.  He treated his left knee disability with 
over-the-counter Ibuprofen.  On examination, there was no left 
knee deformity, swelling, edema, effusion, weakness, instability, 
tenderness, abnormal movement, or guarding.  McMurray's test, 
Lachman's test, and Drawer test were all negative.  There was 
also no evidence of abnormal weight bearing, painful movements, 
bumps consistent with Osgood-Schlatter's Disease, crepitation, 
mass behind the knee, clicks or snaps, grinding, instability, 
patellar abnormality, meniscus abnormality, abnormal tendons or 
bursae, or other knee abnormalities.  The Veteran was able to 
flex his knee from zero to 130 degrees without any objective 
evidence of pain with active motion.  The examiner found that 
there was no also no objective evidence of pain following 
repetitive motion or additional limitations after three 
repetitions of range of motion.  X-rays revealed a minimal 
periarticular spur formation at the upper and lower border of the 
patella and slight narrowing of the joint space of both knees 
from degenerative change.  Finally, the examiner noted that the 
Veteran's left knee disability had no significant effects on his 
usual occupation.

Thus, as Diagnostic Codes 5260 and 5261 require a limitation of 
flexion to 30 degrees or limitation of extension to 15 degrees 
for the next higher 20 percent disability rating, the Board finds 
that the Veteran has not established entitlement to an increased 
evaluation for his left knee disability.  The competent evidence 
of record shows that the Veteran was able to flex his knee from 
zero to 130 degrees at its worst during the appeal period.  As a 
result, the Veteran's claim of entitlement to an initial 
evaluation higher than 10 percent for service-connected 
degenerative arthritis is denied.

As for any adverse effects the Veteran's disability has on his 
employability, such has been contemplated in the assignment of 
the current schedular evaluation.  The evidence does not reflect 
that his right shoulder disability alone has caused marked 
interference with employment (i.e. beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization such that application of the 
regular schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     



Hearing Loss

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating 
schedule.  The Rating Schedule provides a table for rating 
purposes (Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist, including a controlled speech 
discrimination test (Maryland CNC), and based upon a combination 
of the percent of speech discrimination and the puretone 
threshold average, which is the sum of the pure tone thresholds 
at 1000, 2000, 3000, and 4000 Hertz divided by four. 38 C.F.R. § 
4.85 (2009).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row represents 
the ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral. Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a) (2009).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral. 38 C.F.R. § 4.86(b) (2009).

In the present case, the Veteran seeks a higher evaluation for 
his service-connected bilateral hearing loss.  The record 
reflects that the Veteran was granted service connection and 
assigned a noncompensable evaluation under Diagnostic Code 6100 
in a July 2005 rating decision.  The Board initially notes that 
the record contains no evidence of complete deafness in either 
ear.  Indeed, at a May 2005 audiological examination, the Veteran 
exhibited puretone thresholds as follows: 25 decibels (dB) at 500 
Hertz (Hz), 25 dB at 1000 Hz, 35 dB at 2000 Hz, 60 dB at 3000 Hz, 
and 55 dB at 4000 Hz with a puretone threshold average of 43.75 
and a speech recognition score of 86 percent for the right ear 
and 20 dB at 500 Hz, 25 dB at 1000 Hz, 25 dB at 2000 Hz, 60 dB at 
3000 Hz, and 50 dB at 4000 Hz with a pure tone threshold average 
of 40 and a speech recognition score of 80 percent for the left 
ear.  

The Veteran was reexamined in May 2009.  At this examination, the 
Veteran exhibited puretone thresholds as follows: 15 dB at 500 
Hz, 20 dB at 1000 Hz, 25 dB at 2000 Hz, 50 dB at 3000 Hz, and 50 
dB at 4000 Hz with a puretone threshold average of 36.25 and a 
speech recognition score of 92 percent for the right ear and 15 
dB at 500 Hz, 15 dB at 1000 Hz, 20 dB at 2000 Hz, 50 dB at 3000 
Hz, and 55 dB at 4000 Hz with a pure tone threshold average of 35 
and a speech recognition score of 92 percent for the left ear.  
  
Under the guidelines set forth in 38 C.F.R. § 4.85, the May 2005 
audiometric results reveal that the Veteran demonstrated a Level 
II hearing acuity in his right ear and Level III hearing acuity 
in his left ear.  In May 2009, he demonstrated a Level I hearing 
acuity in both ears.  Thus, Table VII (Diagnostic Code 6100) 
provides a zero percent disability rating for the hearing 
impairment demonstrated at both examinations for the entire 
appeal period.  38 C.F.R. § 4.85 (2009).  Additionally, the Board 
notes that the audiometric test results from the audiological 
examinations did not show an exceptional pattern of hearing 
impairment for either ear. 

Based on the foregoing, the Board finds that the Veteran's 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating under Diagnostic Code 
6100 throughout the entire appeal period, and entitlement to a 
compensable rating for bilateral hearing loss on a schedular 
basis is denied.

As for any adverse effects the Veteran's disability has on his 
employability, such has been contemplated in the assignment of 
the current schedular evaluation.  The evidence does not reflect 
that his right shoulder disability alone has caused marked 
interference with employment (i.e. beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization such that application of the 
regular schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue. The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to an initial evaluation higher than 20 percent 
for service-connected arthritis of the right shoulder 
acromioclavicular joint is denied.

2.  Entitlement to an initial evaluation higher than 10 percent 
for service-connected degenerative arthritis of the left great 
toe is denied.

3.  Entitlement to an initial evaluation higher than 10 percent 
for service-connected degenerative arthritis of the left knee is 
denied.

4.  Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss is denied. 




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


